Citation Nr: 1747548	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-36 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.  

2.  Entitlement to service connection for a bilateral arm disability.  

3.  Entitlement to service connection for a bilateral leg disability.

4.  Entitlement to service connection for a bilateral foot disability to include degenerative changes in the toes.  

5.  Entitlement to service connection for a lumbar and thoracic spine disability.  


REPRESENTATION

Veteran represented by:  Maryland Department of Veterans Affairs



WITNESSES AT HEARING ON APPEAL

Veteran and S.K.


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1966 to January 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  [The Veteran's record is now in the jurisdiction of the Baltimore, Maryland RO.]  In January 2016 a hearing was held before the undersigned in Washington, D.C.; a transcript of that hearing is associated with the record.  In May 2016 the Board, in pertinent part, determined that new and material evidence had been received to reopen the claims of service connection for the claimed disabilities, and remanded the case to the RO for additional development.  [A July 2017 RO decision granted service connection for major depressive disorder, which had also been on appeal to the Board, and that issue is no longer before the Board.]  

When previously before the Board, the issues of service connection for hearing loss and seeking a total disability rating based on individual unemployability due to service-connected disability (TDIU) were referred to the agency of original jurisdiction (AOJ) for appropriate action.  An August 2016 rating decision denied service connection for hearing loss issue and notified the Veteran that the TDIU (for which he had filed an application) issue was moot because he had a 100 percent combined schedular rating.  However, a September 2017 RO rating decision implemented an earlier proposal to reduce the rating for prostate cancer, from 100 percent to 40 percent, effective December 1, 2017, and noted in the decision that the issue of a TDIU was deferred pending development, specifically, for an application.  It does not appear that such development has taken place.  In any case, as the TDIU issue has not been adjudicated by the AOJ, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In May 2016 the Board, in part, remanded the case to the RO to afford the Veteran examinations to determine the likelihood that any currently diagnosed bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and lumbar/thoracic spine disability is related to an injury, disease, or event during service including from a claimed accident involving a forklift which reportedly ran over his feet and crushed his body in early 1967.  The Veteran underwent VA examinations in June 2017 relative to his back (thoracolumbar and cervical spine), elbow/forearm, and feet, and the examiner diagnosed degenerative arthritis of the thoracolumbar and cervical spine, osteoarthritis of the elbows (bilaterally), and bilateral metatarsalgia, opining (with rationale) that the claimed conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Upon review of the reports of the medical examinations and opinion, the Board finds that they are inadequate and that another examination and opinion is needed, for the following reasons.  The Board had requested the examiner to determine the likelihood that any currently diagnosed bilateral leg disability was related to an in-service injury, but the examiner did not diagnose a leg disability (although clinical findings on thoracolumbar spine examination reflected radiculopathy of both lower extremities).  Also, in the rationale for his opinion, the examiner stated that there was chiropractic treatment "starting in 1982 which was 15 years after discharge" and that from service discharge (in 1968) to 1982 there were "no records regarding any complications of any sc injuries."  However, the evidence of record shows instead that spinal treatment began a couple years earlier in 1980.  Additionally, the examiner did not cite to or otherwise appear to consider relevant evidence.  For example, there was no mention of the May 2010 letter of Dr. Shafiei, who opined that the Veteran's lumbar spine disability (L4-5 radiculopathy) was possibly related to his reported crush injury in Vietnam.  Further, November 2009 VA outpatient records show a diagnosis of post traumatic arthritis; at that time the Veteran had presented with complaints of pain in the feet, ankles, hips, elbow, and shoulders, which he said had increased in severity and duration since service discharge (he also related that he sustained injuries in service from a forklift running over his feet and pinning him against a wall).  An earlier (January 2005) VA outpatient record notes an impression of neuropathic lower extremity pain of unclear etiology, low back pain with thoracic and lumbar spine degenerative changes, and status post crush injury to pelvis, 1960s; the Veteran reported then that he had suffered a crush injury involving a forklift during service.  

Moreover, the Board observes that on multiple occasions (in August 2016, November 2016, January 2017, and April 2017) the RO had requested from the Martinsburg, West Virginia VA Medical Center (VAMC) relevant records of the Veteran's treatment dated from January 1968 to 2009.  While Martinsburg VAMC treatment records dated from 2009 to 2015 were received in November 2016, it is not known whether any Martinsburg VAMC clinical records from 1968 to 2009 exist for the Veteran; the VAMC has not responded that such records are unavailable (as was requested by the Board in January 2017).  (A July 2017 supplemental statement of the case (SASOC) noted that Pittsburgh and Clarksburg VAMCs provided negative responses to similar requests for old treatment records, but did not mention whether Martinsburg VAMC had records from 1968 to 2009.)  Thus, further development for those records is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record complete clinical records of any (and all) treatment the Veteran received at the Martinsburg VAMC from January 1968 to 2009.  If such records are unavailable (because they are lost or destroyed, or are not shown to have been created), the VAMC should so certify for the record.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by an orthopedist to determine whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed elbow, arm, leg disability, foot disability to include degenerative changes in the toes, and/or thoracolumbar spine disability is related to an injury, disease, or event during his period of service from January 1966 to January 1968, to include as due to a reported accident in early 1967when a forklift ran over his feet and crushed his body.  

The examiner is asked to (a) specifically state whether there is a diagnosis referable to the elbows, arms, legs, feet/toes, and thoracolumbar spine, and (b) for each such diagnosis, explain whether or not it is consistent with a crush injury in 1967, as claimed by the Veteran, in light of the fact that there is no documentation of such an injury or residuals thereof in service treatment records including on November 1967 service separation physical examination (or for many years thereafter, except as may be shown by any additional VA medical evidence that may be received pursuant to development in #1, above).  

In formulating the opinion, the VA examiner is asked to consider, and address as needed, the following:  service treatment records, which do not show treatment for any residuals of a crush injury from a forklift but do show treatment for right elbow swelling and infection in August and September 1967; chiropractor records showing treatment for the low back from 1980-1986 and more recently (in 2012); a May 2004 VA examination report, reflecting diagnoses of chronic neck pain with pain radiating down both arms and specifically elbow pain with numbness and tingling in the upper extremities, and bilateral foot pain secondary to a reported crush injury; VA outpatient records such as in January 2005 reflecting a diagnosis of status post crush injury to pelvis, 1960s, and in November 2009 reflecting a diagnosis of post traumatic arthritis following complaints of pain in various joints including the feet and elbows that have increased in severity and length since military discharge; a May 2010 letter from Dr. Shafiei, finding that a lumbar spine disability (L4-5 radiculopathy) was possibly related to the Veteran's reported crush injury in Vietnam; and reports of a VA examination in June 2017 indicating diagnoses of degenerative arthritis of the thoracic and lumbar spine, osteoarthritis of the elbows, and bilateral metatarsalgia and an opinion that such diagnoses were not likely (to at least a 50 percent probability) to have been incurred in or caused by the claimed in-service injury [but without comment about whether a bilateral leg disability existed, without reference to Dr. Shafiei's letter, and having stated erroneously that there were no records of complications from any injury from the time of service until 1982, when ostensibly there was chiropractic treatment from at least 1980].  

The Veteran's claims file must be reviewed by the examiners, and all opinions must include rationale.

3.  After the development sought above is completed, the AOJ should review the record and readjudicate the claims of service connection for bilateral elbow disability, bilateral arm disability, bilateral leg disability, bilateral foot disability to include degenerative changes in the toes, and a lumbar and thoracic spine disability.  If any remains denied, the AOJ should issue an appropriate SSOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2016).

